 


110 HR 3430 IH: Mental Health in Schools Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3430 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mrs. Napolitano (for herself, Mr. Baca, Mr. Becerra, Ms. Berkley, Mr. Berman, Ms. Bordallo, Ms. Corrine Brown of Florida, Mrs. Capps, Mr. Cardoza, Ms. Carson, Mr. Cohen, Mr. Conyers, Mr. Crowley, Mr. Cuellar, Mr. Davis of Illinois, Mr. Lincoln Davis of Tennessee, Mrs. Davis of California, Mr. Ellison, Mr. Engel, Mr. Farr, Mr. Filner, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Hinojosa, Mr. Honda, Ms. Hooley, Mr. Israel, Ms. Jackson-Lee of Texas, Mr. Jackson of Illinois, Mr. Jefferson, Mrs. Jones of Ohio, Mr. Kagen, Ms. Kaptur, Mr. Kennedy, Mr. Lewis of Georgia, Mrs. Lowey, Mrs. Maloney of New York, Ms. Matsui, Mr. McNulty, Mr. Michaud, Mr. Mitchell, Mr. Tim Murphy of Pennsylvania, Mr. Murtha, Mr. Nadler, Mr. Ortiz, Mr. Perlmutter, Mr. Reyes, Mr. Rodriguez, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Serrano, Mr. Sires, Ms. Solis, Mr. Stark, Ms. Watson, Ms. Waters, Mr. Waxman, Mr. Weiner, Ms. Kilpatrick, Mr. Gilchrest, Ms. Moore of Wisconsin, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to revise and extend projects relating to children and violence to provide access to school-based comprehensive mental health programs. 
 
 
1.Short titleThis Act may be cited as the Mental Health in Schools Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)Approximately 1 in 5 children have a diagnosable mental disorder. 
(2)Approximately 1 in 10 children have a serious emotional or behavioral disorder that is severe enough to cause substantial impairment in functioning at home, at school, or in the community. It is estimated that about 75 percent of children with emotional and behavioral disorders do not receive specialty mental health services. 
(3)Only half of schools across the United States report having formal partnerships with community mental health providers to deliver mental health services. 
(4)If a school is going to respond to the mental health needs of its students, it must have access to resources that provide family-centered, culturally and linguistically appropriate supports and services. 
(5)Effective school mental health programs reflect the collaboration and commitment of families, students, educators, and other community partners. 
(6)Many schools have school-employed mental health providers supporting student’s social, emotional, and behavioral health needs in schools. The most common types of staff providing mental health services in schools were school counselors, followed by school nurses, school psychologists and school social workers. Three-quarters of schools had at least one school counselor on staff, over two-thirds had a school psychologist or school nurse, and 44 percent had a school social worker. 
(7)Although it is well recognized that mental health directly affects children’s learning and development, in a recent study one-third of school districts reported decreased funding for school mental health services, and at the same time two-thirds of school districts reported increased need for such services. 
3.PurposesIt is the purpose of this Act to— 
(1)revise, increase funding for, and expand the scope of the Safe Schools-Healthy Students program in order to provide access to more comprehensive school-based mental health services and supports; 
(2)provide for comprehensive staff development for school and community service personnel working in the school; and 
(3)provide for comprehensive training for children with mental health disorders, for parents, siblings, and other family members of such children, and for concerned members of the community. 
4.Amendments to the Public Health Service Act 
(a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended— 
(1)by redesignating such part as part J; and 
(2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively. 
(b)School-based mental health and children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) is amended to read as follows: 
 
581.School-based mental health and children and violence 
(a)In generalThe Secretary, in collaboration with the Secretary of Education and in consultation with the Attorney General, shall, directly or through grants, contracts, or cooperative agreements awarded to eligible entities, apply a public health approach to mental health services both in schools and in the community. Such approach should provide comprehensive services and supports, be linguistically and culturally appropriate, and incorporate strategies of positive behavioral interventions and supports. A comprehensive school mental health program funded under this section shall assist children in dealing with violence. 
(b)ActivitiesUnder the program under subsection (a), the Secretary may— 
(1)provide financial support to enable local communities to implement a comprehensive culturally and linguistically appropriate school mental health program that incorporates positive behavioral interventions and supports to foster the health and development of children; 
(2)provide technical assistance to local communities with respect to the development of programs described in paragraph (1); 
(3)provide assistance to local communities in the development of policies to address child and adolescent mental health issues and violence when and if it occurs; 
(4)facilitate community partnerships among families, students, law enforcement agencies, education systems, mental health and substance abuse service systems, family-based mental health service systems, welfare agencies, health care service systems, and other community-based systems; and 
(5)establish mechanisms for children and adolescents to report incidents of violence or plans by other children or adolescents to commit violence. 
(c)Requirements 
(1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall be a consortium that— 
(A)includes at least one local educational agency; 
(B)may include a community program, an agency that is involved in mental health, or a school; and 
(C)may consist of a consortium in which the members select an agent (such as a local educational agency or community health care entity) to act on behalf of the consortium. 
(2)ApplicationTo seek a grant, contract, or cooperative agreement under subsection (a), an entity shall submit an application that— 
(A)is endorsed by all members of the consortium described in paragraph (1); and 
(B)makes the assurances described in paragraph (3). 
(3)Required assurancesAn application under paragraph (2) shall assure the following: 
(A)That the applicant will ensure that, in carrying out activities under this section, the local educational agency involved will enter into a memorandum of understanding— 
(i)with, at a minimum, public or private mental health entities, health care entities, law enforcement or juvenile justice entities, child welfare agencies, family-based mental health entities, families and family organizations, and other community-based entities; 
(ii)with, at the option of the applicant, media entities that may communicate mental health information; and 
(iii)that clearly states— 
(I)the responsibilities of each consortium member with respect to the activities to be carried out; 
(II)how each such member will be accountable for carrying out such responsibilities; and 
(III)the amount of non-Federal funding or in-kind contributions that each such member will contribute in order to sustain the program. 
(B)That the comprehensive school-based mental health program carried out under this section supports the flexible use of funds to address— 
(i)the promotion of the social, emotional, and behavioral health of all students in an environment that is conducive to learning; 
(ii)the reduction in the likelihood of at risk students developing social, emotional, or behavioral health problems; 
(iii)the treatment or referral for treatment of students with existing social, emotional, or behavioral health problems; 
(iv)the early identification of social, emotional, or behavioral problems and the provision of early intervention services; and 
(v)the development and implementation of programs to assist children in dealing with violence. 
(C)That the comprehensive school-based mental health program carried out under this section will include comprehensive staff development for school and community service personnel working in the school in— 
(i)the techniques and supports needed to identify early children with, or at risk of, mental illness; 
(ii)the use of referral mechanisms that effectively link such children to treatment and intervention services in the school and in the community; 
(iii)strategies that promote a school-wide positive environment; 
(iv)school system organization, operations, and functioning; and 
(v)models for school-based collaboration, coordination, and consultation. 
(D)That the comprehensive school-based mental health program carried out under this section will include comprehensive training for children with mental health disorders, for parents, siblings, and other family members of such children, and for concerned members of the community in— 
(i)the techniques and supports needed to identify early children with, or at risk of, mental illness; 
(ii)the use of referral mechanisms that effectively link such children to treatment and intervention services in the school and in the community; and 
(iii)strategies that promote a school-wide positive environment. 
(E)That the comprehensive school-based mental health program carried out under this section will demonstrate the measures to be taken to sustain the program after funding under this section terminates. 
(F)That the consortium involved is supported by the State educational and mental health system to ensure that the sustainability of the programs is established after funding under this section terminates. 
(G)That the comprehensive school-based mental health program carried out under this section will be based on evidence-based practices. 
(H)That the comprehensive school-based mental health program carried out under this section will be coordinated with early intervening activities carried out under the Individuals with Disabilities Education Act. 
(I)That the comprehensive school-based mental health program carried out under this section will be culturally and linguistically appropriate. 
(J)That the comprehensive school-based mental health program carried out under this section will include a range of program sites, which may include elementary schools, secondary schools, and related facilities and transportation sites. 
(K)That the comprehensive school-based mental health program carried out under this section will include a broad needs assessment of youth who drop out of school due to policies of zero tolerance with respect to drugs, alcohol, or weapons. 
(L)That the comprehensive school-based mental health program carried out under this section will include the provision of immediate services to students and staff through school-employed mental health professionals, the linkage of services to the learning context and outcomes, support for implementation of a positive behavioral interventions and supports (PBIS) model, and oversight and evaluation of the services of community consortium members within the school environment. 
(M)That the mental health services provided through the comprehensive school-based mental health program carried out under this section will be provided by qualified mental health professionals who are certified or licensed by the State involved and practicing within their area of expertise. 
(d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas. 
(e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 5 years. An entity may receive only one award under this section, except that an entity that is providing services and supports on a regional basis may receive additional funding after the expiration of the preceding grant period. 
(f)Evaluation and measures of outcomes 
(1)Development of processThe Administrator shall develop a process for evaluating activities carried out under this section. Such process shall include— 
(A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients; 
(B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and 
(C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section. 
(2)Measures of outcomes 
(A)In generalThe Administrator shall develop measures of outcomes to be applied by recipients of assistance under this section, and the Administrator, in evaluating the effectiveness of programs carried out under this section. Such measures shall include student and family measures as provided for in subparagraph (B) and local educational measures as provided for under subparagraph (C). 
(B)Student and family measures of outcomesThe measures of outcomes developed under paragraph (1)(B) relating to students and families shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate— 
(i)whether the program resulted in an increase in social and emotional competency; 
(ii)whether the program resulted in an increase in academic competency; 
(iii)whether the program resulted in a reduction in disruptive and aggressive behaviors; 
(iv)whether the program resulted in improved family functioning; 
(v)whether the program resulted in a reduction in substance abuse; 
(vi)whether the program resulted in a reduction in suspensions, truancy, expulsions and violence; 
(vii)whether the program resulted in increased graduation rates; and 
(viii)whether the program resulted in improved access to care for mental health disorders. 
(C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate— 
(i)the effectiveness of comprehensive school mental health programs established under this section; 
(ii)the effectiveness of formal consortium linkages among child and family serving institutions, community support systems, and the educational system; 
(iii)the progress made in sustaining the program once funding under the grant has expired; 
(iv)the effectiveness of training and professional development programs for all school personnel that incorporate indicators that measure cultural and linguistic competencies under the program in a manner that incorporates appropriate cultural and linguistic training; and 
(v)the improvement in perception of a safe and supportive learning environment among school staff, students, and parents; 
(vi)the improvement of social, emotional, and behavioral competencies among students and mental health competencies among school staff and parents; 
(vii)the improvement in case-finding of students in need of more intensive services and referral of identified students to early intervention and clinical services; 
(viii)the improvement in the immediate availability of clinical assessment and treatment services to students posing a danger to themselves or others; 
(ix)the increased successful matriculation to postsecondary school; and 
(x)reduced referrals to juvenile justice 
(3)Submission of annual dataAn entity that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Administrator a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes. 
(4)Evaluation by AdministratorBased on the data submitted under paragraph (3), the Administrator shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section. 
(g)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the findings of the knowledge development and application under this section to the general public and to health care professionals. 
(h)Amount of grants and authorization of appropriations 
(1)Amount of grantsA grant under this section shall be in an amount that is not more than $1,000,000 for each of grant years 2008 through 2012. The Secretary shall determine the amount of each such grant based on the population of children between the ages of 0 to 21 of the area to be served under the grant. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal years 2008 through 2012. . 
(c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by this section, is further amended by striking the part heading and inserting the following: 
 
VIISchool-based mental health . 
 
